Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered August 27, 1997, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s plea of guilty was knowingly and voluntarily entered (see, People v Harris, 61 NY2d 9). By failing to move under CPL 220.60 (3) to withdraw his plea before sentencing, or to vacate the judgment of conviction under CPL 440.10, the defendant failed to preserve his challenge to the factual sufficiency of the plea (see, People v Lopez, 71 NY2d 662, 665; People v Doolittle, 231 AD2d 586; People v Hicks, 201 AD2d 831, 832; People v Selnik, 194 AD2d 472; People v Kubik, 186 AD2d 271). Moreover, it is apparent from the record that the defendant was aware of and understood the possible defense of mental disease or defect (see, People v Kittle, 154 AD2d 782; People v Sharpe, 72 AD2d 572) and had discussed his legal defenses with defense counsel (see, People v Ladd, 232 AD2d 687).
The defendant effectively waived appellate review of his remaining contention as part of his plea agreement. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.